Name: Commission Implementing Decision (EU) 2018/935 of 28 June 2018 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of Betel leaves (Ã¢ Piper betleÃ¢ ) as regards its period of application (notified under document C(2018) 3997) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: foodstuff;  agricultural activity;  Asia and Oceania;  health;  trade;  international trade
 Date Published: 2018-07-02

 2.7.2018 EN Official Journal of the European Union L 165/40 COMMISSION IMPLEMENTING DECISION (EU) 2018/935 of 28 June 2018 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of Betel leaves (Piper betle) as regards its period of application (notified under document C(2018) 3997) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food in general, and food safety in particular, at Union and national level. It provides for emergency measures to be taken by the Commission where there is evidence that food imported from a third country is likely to constitute a serious risk to human health. (2) Commission Implementing Decision 2014/88/EU (2) prohibited the importation into the Union of foodstuffs containing or consisting of betel leaves from Bangladesh, originally for a limited period of application until 31 July 2014. It was adopted following a high number of notifications issued to the Rapid Alert System for Food and Feed (RASFF) due to the presence of a wide range of Salmonella strains, including Salmonella Typhimurium, found in foodstuffs containing or consisting of betel leaves (Piper betle, commonly known as Paan leaf or Betel quid) from Bangladesh. (3) Since Bangladesh was not able to provide guarantees securing the imports of betel leaves into the Union, Commission Implementing Decisions 2014/510/EU (3), (EU) 2015/1028 (4), and (EU) 2016/884 (5) extended the period of application of the temporary suspension of imports of these products until 30 June 2015, 30 June 2016 and 30 June 2018 respectively. (4) The proposed action plan submitted by Bangladesh in January 2018 is still incomplete and there are no guarantees on its effective application and enforcement. Indeed, the information received does not demonstrate that the production of betel leaves complies with Regulation (EC) No 852/2004 of the European Parliament and of the Council (6) and that the country is able to deliver reliable analytical results from accredited laboratories. The authorities of Bangladesh also signalled the use of a chemical decontaminant to decontaminate betel leaves, without any evidence in terms of safety and toxicity of the product used. Furthermore, despite the adoption and continued application of a self-imposed ban by Bangladesh on the exportation of betel leaves since May 2013, 29 cases of RASFF notifications have still been reported since its adoption. Therefore, it cannot be concluded that guarantees provided by Bangladesh are sufficient to address the serious risks to human health. The emergency measures established by Implementing Decision 2014/88/EU should therefore remain in place. (5) The period of application of Implementing Decision 2014/88/EU should therefore be further extended. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/88/EU is replaced by the following: Article 4 This Decision shall apply until 30 June 2020.. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 June 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Decision 2014/88/EU of 13 February 2014 suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) (OJ L 45, 15.2.2014, p. 34). (3) Commission Implementing Decision 2014/510/EU of 29 July 2014 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (OJ L 228, 31.7.2014, p. 33). (4) Commission Implementing Decision (EU) 2015/1028 of 26 June 2015 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (OJ L 163, 30.6.2015, p. 53). (5) Commission Implementing Decision (EU) 2016/884 of 1 June 2016 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (OJ L 146, 3.6.2016, p. 29). (6) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1).